Citation Nr: 0328281	
Decision Date: 10/21/03    Archive Date: 10/28/03	

DOCKET NO.  01-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to eligibility for a clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota, that denied 
the benefit sought on appeal.  The veteran, who had active 
service from July 1997 to January 2000, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  Because of a service-connected disability, the veteran 
does not wear or use a prosthetic or orthopedic appliance 
(including a wheelchair) which tends to wear out or tear 
clothing.

2.  The veteran does not use medication prescribed by a 
physician for a skin condition, which due to a service-
connected disability causes irreparable damage to the 
veteran's outer garments.


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance 
have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

The Board acknowledges that the record on appeal does not 
reflect notice to the appellant of the provisions of the VCAA 
in connection with her claim for a clothing allowance.  
However, the Statement of the Case clearly advised the 
veteran of the criteria to establish eligibility for a 
clothing allowance.  As will be explained below, the law, and 
not the evidence, is dispositive in this case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (the Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

The veteran contends that as a result of her service-
connected genital herpes she experiences bleeding and 
utilizes medication which stains her undergarments.  She 
asserts that she is required to purchase new undergarments 
every week.  Consequently, the appellant maintains that the 
RO's decision was incorrect.  

Under 38 U.S.C.A. § 1162, the VA shall pay a clothing 
allowance to each veteran who (1) because of a service-
connected disability, wears or uses a prosthetic or 
orthopedic appliance, including a wheelchair) which the VA 
determines tends to wear out or tear the clothing of the 
veteran; or (2) uses medication which (A) a physician has 
prescribed for a skin condition, which is due to a service-
connected disability, and (B) the VA determines causes 
irreparable damage to the veteran's outergarments.

The veteran does not contend, nor does the record 
demonstrate, that she wears or uses a prosthetic or 
orthopedic appliance that tends to wear out her clothing.  On 
the contrary, the veteran contends that she uses medication 
prescribed by a physician for a service-connected disability 
that causes irreparable damage to her undergarments.  
However, the statutory authority for the clothing allowance 
requires that the medication prescribed for the service-
connected disability must cause "irreparable damage to the 
veteran's outergarments."  38 U.S.C.A. § 1162(2) (emphasis 
added).

Thus, even accepting the veteran's contentions at face value, 
there is no statutory authority to pay a clothing allowance 
based on her contentions.  Simply put, the clothing allowance 
is payable when medication prescribed for a service-connected 
disability irreparably damages outergarments, not 
undergarments.  In this case, "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, since the 
appellant has not even put forth contentions that demonstrate 
entitlement to a clothing allowance, the appeal must be 
denied.


ORDER

Eligibility for a clothing allowance is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

